In a discovery proceeding in the Surrogate’s Court, Kings County, an order was made directing the appellants and others to appear before the Surrogate for examination. The appellants, appearing specially, moved to vacate that order. This appeal is from the order denying appellants’ motion to vacate, and decreeing that appel*906lants be deemed to have appeared generally in the discovery proceeding. Order affirmed, with $10 costs and disbursements. No opinion. Ñolan, P. J., Wenzel, MacCrate, Beldoek and Murphy, JJ., concur.